COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       832 Yale St. LLC., and Terry Fisher v. Stallion Texas Real Estate
                           Fund, LLC.

Appellate case number:     01-19-00320-CV

Trial court case number: 1129141

Trial court:               County Civil Court at Law No. 4 of Harris County

        On May 14, 2019, this Court abated the appeal and remanded to the trial court for a hearing
to review the amount of the supersedeas bond. In that order, the Court requested a supplemental
clerk’s record with the trial court’s findings and conclusions, and a hearing record, to be filed by
June 20, 2019.
        The parties filed a joint motion for extension requesting extension of those record deadlines
to July 12, 2019. The Court granted the motion. The supplemental clerk’s record was filed on July
30, 2019. On July 30, 2019, the court reporter, Alexandra McDaniel, filed a notice contending that
she had not received notice to prepare the record and had not been paid.
        The court reporter should have received notice in the form of this Court’s May 21, 2019
order. Reporter Alexandra McDaniel is ordered to file the hearing record that was ordered in this
Court’s May 21, 2019 order (attached) within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __August 13, 2019___